Detailed Action
	This action is responsive to an original application filed on 1/28/2021 with acknowledgement that this application is a 371 of PCT/CN2019/098342 with a priority date of 12/25/2018 to foreign application CN201811587903.9.  Claim 1 is an independent claim.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on January 11, 2022 is acknowledged.  Five pages of amended claims, one page of amended abstract, and twenty-one pages of amended specification were received on 1/11/2022.  The abstract and specification are amended such that they are no longer objected to.  Claims 1-3 have been amended.  The amended claims are reviewed and, as noted below, remain rejected under 35 U.S.C. 112(b) for failing for to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 was filed on the application filing date of 1/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See paragraphs 0005-0011 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1, each instance of “the nozzle core air inlet hole” should be revised to “the nozzle core air inlet holes” to ensure proper antecedent basis.
In Claim 1 Page 3, “                                
                                    
                                        
                                             
                                            ρ
                                            Q
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    2
                                                
                                            
                                            μ
                                        
                                    
                                
                            ” should be removed before “                                
                                    1.9
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            4
                                        
                                    
                                    ≤
                                    
                                        
                                             
                                            ρ
                                            Q
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    2
                                                
                                            
                                            μ
                                        
                                    
                                    ≤
                                    2.4
                                     
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            4
                                        
                                    
                                
                            ” to correct an apparent scrivener’s error. 
In Claim 1 Page 3, “                                
                                    
                                        
                                             
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    N
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                            d
                                                        
                                                        
                                                            3
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    N
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                            d
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                     
                                
                            ” should be removed before “                                
                                    2.2
                                    ≤
                                    
                                        
                                             
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    N
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                            d
                                                        
                                                        
                                                            3
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    N
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                            d
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                     
                                    ≤
                                    6.5
                                
                            ” to correct an apparent scrivener’s error.
In Claim 1 Page 3, “                                
                                    ρ
                                    Q
                                
                            ” should be removed before “                                
                                    1.9
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            4
                                        
                                    
                                    ≤
                                    
                                        
                                             
                                            ρ
                                            Q
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    2
                                                
                                            
                                            μ
                                        
                                    
                                    ≤
                                    2.1
                                     
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            4
                                        
                                    
                                
                            ” to correct an apparent scrivener’s error.
In Claim 1 Page 4, “                                
                                    ρ
                                    Q
                                
                            ” should be removed before “                                
                                    2.1
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            4
                                        
                                    
                                    <
                                    
                                        
                                             
                                            ρ
                                            Q
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    2
                                                
                                            
                                            μ
                                        
                                    
                                    ≤
                                    2.4
                                     
                                    ×
                                    
                                        
                                            10
                                        
                                        
                                            4
                                        
                                    
                                
                            ” to correct an apparent scrivener’s error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 is indefinite because Page 4 states “N2 is a number of the sleeve air inlet holes”, and there is improper antecedent basis for “the sleeve air inlet holes” in the claim.  Pages 2 of Claim 1 states “a sleeve air inlet hole is provided on a wall surface of the outer sleeve” and Page 4 of Claim 1 states “d3 is a diameter of the sleeve air inlet hole”, thus it is not clear if there are multiple sleeve air inlet holes or only one sleeve air inlet hole being claimed.  Figures 1-3 show multiple sleeve air inlet holes.  For the purpose of examination, Claim 1 Page 2 will be interpreted to state “a plurality of sleeve air inlet holes is provided on a wall surface of the outer sleeve” and each instance of “the sleeve air inlet hole” will be interpreted as “the sleeve air inlet holes”. 
	Claims 2-3 depend on Claim 1, therefore Claims 2-3 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 1 is indefinite.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,036,753 to Huffman (“Huffman”) in view of US Patent 7,472,843 to Pearson et al. (“Pearson”), US Patent 10,766,044 to Yi et al. (“Yi”), US Patent 3,897,004 to French (“French”), and US Patent 5,297,542 to Bacon (“Bacon”).
As to Claim 1, Huffman discloses a gas-liquid two-phase flow atomizing nozzle (See Fig. 2), comprising: a nozzle core (See Annotated Fig. 2), an outer sleeve (See Annotated Fig. 2), and an atomizing body (See Annotated Fig. 2), wherein an inner cavity of the nozzle core consists of an inlet tapered section (See Annotated Fig. 2), and a jet flow section (See Annotated Fig. 2); along a central axis of the nozzle core, the inlet tapered section gradually shrinks (See Annotated Fig. 2), the jet flow section is cylindrical (See Annotated Fig. 2), and the inner cavity of the nozzle core is in direct communication with an atomizing body mixing chamber (See Annotated Fig. 2); a series of nozzle core air inlet holes is provided on a wall surface of the nozzle core (See Annotated Fig. 2, the nozzle core air inlet holes are understood to be capable of allowing air into the nozzle core), a sleeve air inlet hole is provided on a wall surface of the outer sleeve (See Annotated Fig. 2 showing a plurality of sleeve air inlet holes where air enters the nozzle), so that the jet flow section in the inner cavity of the nozzle core is in communication with external atmosphere through the nozzle core air inlet hole (See Annotated Fig. 2), an air inlet buffering chamber (See Annotated Fig. 2) and the sleeve air inlet hole (See Annotated Fig. 2); liquid flows along a central axis of the nozzle (See Annotated Fig. 2), and is atomized after sequentially flowing through the inlet tapered section, the jet flow section, the outlet diffusion section, the atomizing body mixing chamber, and an atomizing-body outlet (See Annotated Fig. 2); the nozzle core air inlet holes circumferentially and evenly distributed are provided on a wall surface of the jet flow section (See Annotated Fig. 2, the nozzle core air inlet holes are on opposite sides of the jet flow section), and the jet flow section of the inner cavity of the nozzle core is in communication with the air inlet buffering chamber through the nozzle core air inlet holes (See Annotated Fig. 2); the nozzle core and the atomizing body are mounted inside the outer sleeve (See Annotated Fig. 2), and the air inlet buffering 1=3~5 (See Annotated Fig. 2, there appears to be four nozzle core air inlet holes).
Regarding Claim 1, Huffman does not disclose wherein the inner cavity of the nozzle core further comprises an outlet diffusion section, wherein the outlet diffusion section gradually expands, and the outlet diffusion section is in direct communication with the atomizing body mixing chamber.
	However, Pearson discloses a gas-liquid two-phase flow atomizing nozzle (Fig. 1 #10 “spray nozzle assembly”) comprising a nozzle core (Fig. 1 #14 “body insert”), an outer sleeve (See Annotated Fig. 1), and an atomizing body (See Annotated Fig. 1, #12 “outer nozzle body member” makes up both the outer sleeve and atomizing body), wherein an inner cavity of the nozzle core consists of an inlet tapered section (#21), a jet flow section (#22 and #24), and an outlet diffusion section (#25); along a central axis of the nozzle core, the inlet tapered section gradually shrinks (See #21 in Fig. 1), the jet flow section is cylindrical (See #22 and #24 in Fig. 1), and the outlet diffusion section gradually expands (See #25 in Fig. 1), and the outlet diffusion section is in direct communication with an atomizing body mixing chamber (Fig. 1 #26); a series of nozzle core air inlet holes (#30, which is understood to create two air inlet holes on opposite sides of #14) is provided on a wall surface of the nozzle core, a sleeve air inlet hole (Fig. 1 #32) is provided on a wall surface of the outer sleeve, so that the jet flow section in the inner cavity of the nozzle core is in communication with external atmosphere through the nozzle core air inlet 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Huffman to further comprise an outlet diffusion section, wherein the outlet diffusion section gradually expands, and the outlet diffusion section is in direct communication with the atomizing body mixing chamber, as taught by Pearson, for the purpose of stabilizing liquid flow to eliminate fine particles prior to discharge from the nozzle (See Col. 2 Lines 50-56).
	Regarding Claim 1, Huffman modified by Pearson as applied above does not disclose the atomizing body and the nozzle core being made of ceramic, stainless steel, or brass material.
	However, Yi discloses a gas-liquid two-phase flow atomizing nozzle (Fig. 1 #100 “nozzle”, which atomizes liquid 114 with gas 116), comprising: a nozzle core (See Annotated Fig. 1), an outer sleeve (See 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Huffman in view of Pearson as applied above to have the atomizing body and the nozzle core made of stainless steel, as taught by Yi, for the purpose of utilizing a material that resists corrosion (Col. 4 Lines 5-7).
	Regarding Claim 1, Huffman modified by Pearson and Yi as applied above does not disclose the outer sleeve being made of a nylon, polyethylene, or polytetrafluoroethylene material.
	However, French discloses a gas-liquid two-phase flow atomizing nozzle (See Fig. 2, the gas-liquid two-phase flow atomizing nozzle comprises #10, #12, and #20.  Atomizer #10 atomizes air from gap #24 with liquid from container #12 and hose #20), comprising: a nozzle core (Fig. 2 #12 “container”), an outer sleeve (Fig. 2 #26 “socket”), and an atomizing body (Fig. 2 #32 “discharge nozzle”), wherein the outer sleeve is made of a nylon material (See Col. 1 Lines 49-55).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Huffman in view of Pearson and Yi as applied above such that the outer sleeve is made of a nylon material, as taught by French, for the purpose of utilizing a cost effective material that can be produced by an injection molding process (See Col. 1 Lines 49-55). 
	Regarding Claim 1, the nozzle of Huffman modified by Pearson, Yi, and French as applied above does not disclose satisfying the constraint condition                         
                            2.2
                            ≤
                            
                                
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    d
                                                
                                                
                                                    3
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    d
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                             
                            ≤
                            6.5
                        
                     wherein d1 is a diameter of the nozzle core air inlet holes, d3 is a diameter of the sleeve air inlet holes, and wherein N2 is a number of the sleeve air inlet holes (See Annotated Fig. 2 of Huffman, Huffman shows  N1=4 and looking at 2=2.  It appears that d3 is approximately equal to d2, thus                         
                            
                                
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    d
                                                
                                                
                                                    3
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    d
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     is approximately equal to .5 which is less than 2.2).
	However, Bacon discloses a gas-liquid two-phase flow atomizing nozzle (Fig. 1 #2 “inhalation device”, which atomizes liquid in #8 with air from piston 34), comprising: a nozzle core (Fig. 1 #10 “canister”), an outer sleeve (Fig. 1 #36 “skirt”, which is a sleeve around wire 40), and an atomizing body (Fig. 1 #26 “projection”), wherein ten sleeve air inlet holes (See Fig. 1 which shows a plurality of sleeve air inlet holes #38, based on the section view it is understood that there are ten sleeve air inlet holes #38) are provided on a wall surface of the outer sleeve (See Fig. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Huffman in view of Pearson, Yi, and French as applied above such that the number N2 of sleeve air inlet holes is ten, as taught by Bacon, for the purpose of mixing a determined amount of air with liquid that is being atomized (See Col. 3 Lines 29-32).  Making such a modification would result in                         
                            
                                
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    d
                                                
                                                
                                                    3
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    d
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     being equal to approximately 2.5 which is greater than 2.2.
	Regarding a designed flow rate Q of the nozzle and a volume median diameter D0.5 of spray droplets that the nozzle is configured to spray it is understood that the nozzle of Huffman in view of Pearson, Yi, French, and Bacon as applied above is capable of meeting the claimed relationships and functional constraints using a liquid while having characteristics µ (liquid dynamic viscosity measured in Pa*s), ρ (liquid density measured in Kg/m3), and σ (surface tension coefficient measured in N/m) in an atmospheric environment having characteristic ρg (density of air measured in Kg/m3), since there is no claimed minimum or maximum for what values these characteristics of liquid and air can be.  Therefore, it is understood that the nozzle of Huffman in view of Pearson, Yi, French, and Bacon can be used with a chosen liquid at chosen atmospheric conditions to meet the claimed relationships of Q and D0.5 relative g can vary with different liquids and at different atmospheric pressures and temperatures, and correction coefficient k1 can be a chosen value.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.I and MPEP 2114.I.
	As to Claim 2, in reference to the nozzle of Huffman in view of Pearson, Yi, French, and Bacon as applied to Claim 1 above, Pearson further discloses wherein β is a diffusion angle of the outlet diffusion section, and wherein β=6°-10° (See Annotated Fig. 2, the diffusion angle β is 10° based on Col. 3 Lines 40-50 disclosing that 2β=20°).  Regarding a designed flow rate Q of the nozzle it is understood that the nozzle of Huffman in view of Pearson, Yi, French, and Bacon as applied above is capable of meeting the claimed relationship using a liquid having characteristics µ (liquid dynamic viscosity measured in Pa*s), ρ (liquid density measured in Kg/m3), and σ (surface tension coefficient measured in N/m) in an atmospheric environment having characteristic ρg (density of air measured in Kg/m3), since there is no claimed minimum or maximum for what values these characteristics of liquid and air can be.  Therefore, it is understood that the nozzle of Huffman in view of Pearson, Yi, French, and Bacon can be used with a chosen liquid at chosen atmospheric conditions to meet the claimed relationship of Q relative to geometric dimensions of the nozzle and characteristics of a liquid and air as claimed, since it is understood that µ, ρ, σ, and ρg can vary with different liquids and at different atmospheric pressures and temperatures.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.I and MPEP 2114.I.
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huffman in view of Pearson, Yi, French, Bacon, and US Patent 7,284,713 to Geser et al. (“Geser”).
2 D1 is satisfied (See Annotated Fig. 2-Detail where it is understood that the drawing is proportionally to scale based on the measurements in Col. 3 Lines 40-50.  A width b of the air inlet buffering chamber, which is a distance between a curved surface and the nozzle core, gradually changes from a maximum value to a minimum value.  Since the maximum value is over twice as large as D1 and the minimum value is less than half of D1, it is understood that some width b of the air inlet buffering chamber satisfies b= k2D1, regardless of whether correction coefficient k2 is equal to 0.5, 0.7, or some value between 0.5 and 0.7. 
	Regarding Claim 3, Huffman does not disclose wherein D2=2.6D1+L1tan(β) is satisfied (See Annotated Fig. 2, it understood that the drawing is proportionally to scale based on the measurements in Col. 3 Lines 40-50, and it is determined that D2 is larger than 2.6D1+L1tan(β).  A diffusion angle of approx. 55 degrees would satisfy the relationship D2=2.6D1+L1tan(β) with the proportions of D2, D1, and L1 shown in Fig. 2).
	However, Geser discloses a nozzle (Fig. 1 #1 “nozzle system”) comprising an outlet diffusion section (Fig. 1 #5 “recess”) having a diffusion angle (Col. 9 Line 38 “ϴ”) that is varied from 27.5° to 77.5° (See Col. 9 Lines 35-44, it is understood that 2ϴ can be as low as 55° and as high as 155°, thus the diffusion angle ϴ can be as low as 27.5° and as high as 77.5°).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he nozzle of Huffman in view of Pearson, Yi, French, and Bacon such that the diffusion angle β satisfies the relationship D2=2.6D1+L1tan(β), as taught by Geser for the purpose of spraying atomized fluid to a particular area (See Col. 9 Lines 28-34, it is understood that the outlet diffusion angle affects the coverage range of sprayed liquid). 

    PNG
    media_image1.png
    1019
    931
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    722
    798
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    780
    1195
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    784
    552
    media_image4.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to Claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The claims submitted on 8/24/2021 were not definite such that prior art could not be reasonably applied due to lack of clarity in the claim’s meanings.  Furthermore, the claims submitted on 1/11/2022 have substantially different equations presented compared to the claims submitted on 8/24/2021.  
Conclusion
Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752